UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53875 Eco Building Products, Inc. (Exact name of small business issuer as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices) (760) 732-5826 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of August 15 , 2013: 459,913,569 shares of common stock. Table of Contents Eco Building Products, Inc. Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Unaudited Condensed Consolidated Financial Statements December 31, 2012 1 Condensed Consolidated Balance Sheet 1 Condensed Consolidated Statement of Operations 2 Condensed Consolidated Statement of Cash Flows 3 Notes to the Interim Financial Statements 4 - 22 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 28 Item 4 Controls and Procedures 28 Part II OTHER INFORMATION 29 Item 1 Legal Proceedings 29 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3 Defaults Upon Senior Securities
